Citation Nr: 1430197	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-15 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, including as secondary to service-connected right and left knee patellofemoral pain syndrome.

2.  Entitlement to service connection for a right shoulder disability, including as secondary to service-connected right and left knee patellofemoral pain syndrome.

3.  Entitlement to an increased disability rating for patellofemoral pain syndrome of the left knee with degenerative changes in excess of 10 percent.

4.  Entitlement to an increased disability rating for patellofemoral pain syndrome of the right knee with degenerative changes in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1988 to April 1998.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO in Columbia, South Carolina, which granted increased disability ratings of 10 percent for right and left lower extremity varicosities, and denied increased disability ratings for hemorrhoids, right and left knee patellofemoral pain syndrome, second degree burns of the right index and long finger, and residuals, excision of nodule, right index finger.  In a March 2010 notice of disagreement (NOD), the Veteran appealed only the denial of increased ratings for the right and left knee patellofemoral pain syndrome.  As such, the other issues decided in the February 2010 rating decision are not before the Board.  38 U.S.C.A. § 7105 (West 2002).

This matter also came before the Board on appeal from a November 2011 rating decision of the RO in Detroit, Michigan, which denied service connection for right and left shoulder osteoarthritis, and bilateral hip tendonitis.  In a February 2012 NOD, the Veteran appealed only the shoulder disability issues, and did not disagree with or appeal the denial of service connection for bilateral hip tendonitis; therefore, the hip related issues are not before the Board at this time.  Id.  

In September 2012, the Veteran filed a NOD to a March 2012 rating decision denying an increased disability rating for the service-connected adjustment disorder with depressed mood.  A statement of the case (SOC) was issued to the Veteran in December 2012, at which time the Veteran was informed that she had until March 2013, the expiration of the one year appeal period, to file a substantive appeal, or the case would be closed.  To date, no substantive appeal has been filed as to the issue of an increased disability rating for the service-connected adjustment disorder, and the Board does not have jurisdiction over the issue.  Id.   

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issues of entitlement to service connection for right and left shoulder osteoarthritis to entitlement to service connection for right and left shoulder disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In March 2010, the Veteran filed a claim for service connection for a surgical scar and deep vein thrombosis (DVT).  The VA examiner at a July 2010 VA artery and vein examination appears to have rendered a positive nexus opinion linking the claimed DVT to a prior surgery related to the Veteran's service-connected right knee disability; however, while service connection was granted for a right-knee scar in a March 2011 rating decision, it does not appear the RO ever decided the issue of service connection for DVT.  As such, the Board does not have jurisdiction over the issue of entitlement to service connection for DVT, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for a right shoulder disability and increased ratings for right and left knee patellofemoral pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran has been diagnosed with osteoarthritis and a rotator cuff tear of the left shoulder.

2.  The left shoulder rotator cuff tear and osteoarthritis are proximately due to or the result of the service-connected right and left knee patellofemoral pain syndrome with degenerative changes.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left shoulder disability, as secondary to the service-connected right and left knee patellofemoral pain syndrome, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for a left shoulder disability.  As such action represents a complete allowance of the Veteran's claim as to this issue, no further discussion of VA's duties to notify and to assist is necessary.


Service Connection for a Left Shoulder Disability as Secondary 
to Right and Left Knee Patellofemoral Pain Syndrome

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends that service connection is warranted because she injured her left shoulder after a fall that was caused by the service-connected knee disabilities.  In a May 2011 claim, the Veteran advanced that the knee disabilities have caused her to fall numerous times in the past.  The Veteran reported that, on one such occasion, she caught herself with the left arm while falling and subsequently heard the left shoulder pop, and that upon examination rotator cuff trauma was identified.  

The evidence shows that the Veteran has a current left shoulder disability diagnosed as osteoarthritis and a rotator cuff tear.  The report from a July 2011 VA joint examination reflects that the Veteran was diagnosed with left-shoulder osteoarthritis by the VA examiner.  A letter dated January 2012 from the Veteran's private orthopedist discussed the diagnosed left-shoulder rotator cuff tear.  

The evidence is also at least in equipoise as to whether the left shoulder rotator cuff tear and osteoarthritis are proximately due to or the result of the fall that was caused by the service-connected right and left knee disabilities.  The VA examiner at the July 2011 VA joint examination did not offer an opinion as to whether the Veteran's left-shoulder disability was related to, or aggravated by, the service-connected knee disabilities.  

In a letter dated January 2012, the Veteran's private orthopedist explained that several years prior the Veteran had a fall related to the service-connected knee disabilities, which resulted in landing hard on the left elbow.  The private orthopedist opined that this fall caused the rotator cuff tear to the Veteran's left shoulder.  He went on to explain that women of the Veteran's age usually do not tear their rotator cuff absent some fall or trauma.  He also noted that the left-shoulder injury was an ongoing degenerative problem.  

Upon review of all the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left shoulder disability, as secondary to the service-connected right and left knee patellofemoral pain syndrome, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The Board finds that the left shoulder disability was caused by a fall due to the service-connected knee disabilities.  As service connection has been granted on a secondary theory of service connection (38 C.F.R. § 3.310), there is no need to discuss entitlement to service connection on a direct, presumptive, or any other theory of service connection because all other theories have been rendered moot.


ORDER

Service connection for a left shoulder disability of osteoarthritis with rotator cuff tear, as secondary to the service-connected right and left knee patellofemoral pain syndrome, is granted.


REMAND

Outstanding Medical Documentation

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record indicates that the Veteran received knee and/or shoulder surgery during the course of this appeal.  On remand, the AOJ should ask the Veteran to identify treatment providers and submit the appropriate releases to obtain all relevant VA and/or private medical documentation related to the Veteran's knee and/or shoulder surgeries.

Service Connection for a Right Shoulder Disability

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

As noted above, the VA examiner at the July 2011 VA joint examination did not offer an opinion as to whether the Veteran's shoulder disabilities were the result of, or aggravated by, the service-connected knee disabilities.  An opinion as to whether the Veteran's right-shoulder disability is related to the service-connected knee disabilities would assist in deciding this issue.  Further, as the instant decision grants service connection for a left-shoulder disability, the VA examiner should also consider whether the currently diagnosed right shoulder disability is related to, or aggravated by, the now service-connected left shoulder disability.

Increased Disability Rating for Right and Left Knee Disabilities

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  The Veteran's last VA knee examination was in September 2009.  In a September 2012 statement, the Veteran advanced that since receiving surgery on the right knee the right knee pain has increased.  The Veteran also contended that the left knee had also worsened due to favoring it more since the (right knee) surgery.  As such, the Board finds that a new VA knee examination is necessary to assist in determining the current severity of the Veteran's right and left knee disabilities.

Accordingly, the issues of service connection for a right knee disability and increased disability ratings for right and left knee disabilities (patellofemoral pain syndrome with degenerative changes) are REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to the recent knee and/or shoulder operation(s) and/or other knee and shoulder treatment, including whether the operation(s) and/or treatment were performed by VA and/or private medical providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of the knees and/or shoulders, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  Associate with the record any identified VA clinical documentation pertaining to the treatment of the Veteran's knee and/or shoulder disabilities, not already of record, for the period on or after April 2008.  

3.  Then, schedule the Veteran for the appropriate VA examination(s) in order to assist in determining the current level of severity of the right and left knee disabilities, and to address the relationship, if any, between the Veteran's current right shoulder disability and her service-connected knee and/or left shoulder disabilities.  A detailed history of relevant symptoms should be obtained from the Veteran.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

Right and Left Knee Patellofemoral Pain Syndrome

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

In addition to range of motion testing, the examiner should indicate whether the Veteran has either instability or recurrent subluxation, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  The examiner should also indicate the effect the knee disabilities have on the Veteran's current level of occupational impairment.  

Right Shoulder Disability

The examiner should advance the following opinions:

a)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected physical disabilities, including his service-connected knee and left shoulder disabilities, caused any identified right shoulder disability, including as due to falls caused by the Veteran's service-connected knee disabilities?

b)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected physical disabilities, including his service connected knee and left shoulder disabilities, aggravated (that is, permanently worsened in severity) any identified right shoulder disability, including as due to falls caused by the Veteran's service-connected knee disabilities?

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the identified right-shoulder disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  

4.  Then readjudicate the Veteran's claims for service connection for a right shoulder disability and increased disability ratings for right and left knee patellofemoral pain syndrome.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


